*570MEMORANDUM **
Jose Luis Verduzco-Martinez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of his appeal from the Immigration Judge’s (“IJ”) denial of his request to apply for suspension of deportation despite being in removal proceedings. We dismiss the petition for review.
We lack jurisdiction to consider the INS’s decision regarding the commencement of immigration proceedings. See 8 U.S.C. § 1252(g); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002).
Verduzco-Martinez’s contention that the INS is estopped from processing him in removal proceedings because the INS sent him a letter suggesting that he would be placed in deportation proceedings, and unreasonably delayed in processing his case, is foreclosed by Cortez-Felipe v. INS, 245 F.3d 1054, 1058 (9th Cir.2001). Verduzco-Martinez’s contention that the BIA’s summary affirmance without opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003). We therefore dismiss Verduzco-Martinez’s due process claims. See Torres-Aguilar v. INS, 246 F.3d 1267, 1270-71 (9th Cir.2001) (“To be colorable ... the claim must have some possible validity.”)
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Verduzco-Martinez’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.